DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In the instant claims “a leaflet plicating mechanism configured to plicate a leaflet of a heart valve” as recited in claim 1 is considered a means plus function. Thus, the claimed term will be considered to be any structure that folds or plicates the leaflets as disclosed in the specification paragraph [0050, 0058] and equivalents thereof. 
Claims 2-4, 6-9 recite structural limitations that remove the term from the claim interpretation. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US6626930)

a leaflet-plicating mechanism (suction from the two angled faces to stabilize the leaflets, where the suction is deemed to be an equivalent means for substantially the same purpose of plicating leaflets; otherwise, the reference states leaflet stabilization may be performed using one of the means disclosed, C11:L3-4; where the embodiment of Fig. 19a-19d teaches stabilizing leaflets using a four capture hooks 228) configured to plicate a leaflet of a heart valve (leaflets are folded together to be sutured, see Fig. 18b, where “plicating” is interpreted as provided by the definition below); 
a helical needle (helical needle 206) comprising a plurality of coils (each turn of the helical needle is interpreted as one of the plurality of coils), the needle configured to implant a suture to extend helically through plicated tissue of the heart valve (C11:L5-8, see Fig. 18C).  

    PNG
    media_image1.png
    380
    762
    media_image1.png
    Greyscale

Regarding claim 10, Allen discloses the apparatus of claim 1, further comprising a suture (suture 208) and a suture anchor (pledget 210) secured to an end of the suture (see Fig. 18c), the suture and the suture anchor configured to be deployed from the needle to form stitching extending through the plicated tissue (C11:L1-8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allen. 
Regarding claim 2, Allen discloses the apparatus of claim 1; yet, is silent regarding wherein the leaflet-plicating mechanism comprises first and second leaflet-capture arms that are configured to move toward and away from each other between an open position and closed position, the leaflet-capture arms configured to plicate the leaflet as the leaflet-capture arms are moved from the open position to the closed position.  Allen according to the embodiment of Fig. 19a-19d teaches first and second leaflet-capture arms 228. The capture arms 228 are rotatable and linearly extendable (C11:L14-16). Where the position shown in Fig. 19a is the closed position and the position shown in Fig. 19b is the open position for capturing leaflets. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have included leaflet capture arms as taught by the embodiment of Figs. 19a-19d to the embodiment of Figs. 18a-18d in order to further stabilize and pinch the leaflets  (C11:L39-40).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Gianotti et al (US9486191) (“Gianotti”). 
Regarding claims 1 and 5, Allen under an alternative interpretation of the embodiment of Figs. 18a-18b discloses an apparatus for repairing a heart valve comprising: 
a leaflet-plicating mechanism (otherwise, the reference states leaflet stabilization may be performed suing one of the means disclosed, C11:L3-4; where the embodiment of Fig. 19a-19d teaches stabilizing leaflets using a four capture hooks 228) configured to plicate a leaflet of a heart valve (leaflets are folded to be sutured, see Fig. 18b, where “plicating” is interpreted as provided by the definition from the rejection above); 
a helical needle (helical needle 206) comprising a plurality of coils (each turn of the helical needle is interpreted as one of the plurality of coils), the needle configured to implant a suture to extend helically through plicated tissue of the heart valve (C11:L5-8, see Fig. 18C).  

Allen discloses a catheter (probe 222); yet, is silent regarding the catheter having an elongated shaft, the shaft having first and second lumens, the leaflet-plicating mechanism configured to extend through the first lumen and the needle configured to extend through the second lumen. Gianotti teaches a closure device that includes needle guides 160A, 160B (interpreted as the leaflet stabilizers) that extend from respective lumens of tubular body (interpreted as the catheter) of the plunger 120 to hold tissue closed (C7:L3-6, see Fig 2C). An anchor member 180 is inserted through a separate lumen (see Fig. 2C).  The anchor member 180 (interpreted as the helical needle) presses against the vessel wall to position the device (C5:L25-30). It would have been obvious to one having ordinary skill at the effective filing date of the application to have substituted the catheter of Gianotti for the catheter of Allen since the substitution would have the same predictable result of guiding the devices to the surgical site for the procedure. Thus the combination of Allen in view of Gianotti would comprise the catheter having an elongated shaft with two lumens as taught by Gianotti that includes the leaflet capture arms and helical needle as disclosed by Allen. 

Claims 3-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Sibbitt et al (US8920442) (“Sibbitt”). 
Regarding claim 3, as discussed above, Allen discloses the apparatus of claim 2; yet, is silent regarding wherein each of the first and second leaflet- capture arms comprises a shaft and a leaflet-engaging member disposed in the shaft and having a distal end portion configured to form a hook when deployed from the shaft to extend around a free edge of the leaflet. Sibbitt teaches a device for tissue 
Regarding claim 4, Allen/Sibbitt discloses the apparatus of claim 3 as discussed above. Sibbitt further teaches wherein the distal end portion of each leaflet- engaging member is retained in a substantially linear state inside the corresponding shaft (see Fig. 12A of Sibbitt) and deflects to a deformed shape under its own resiliency to form the hook when deployed from the corresponding shaft (C7:L1-8, see Fig. 12D of Sibbitt).  Thus the claimed limitations are considered obvious over the teachings of Allen in view of Sibbitt for the reasons discussed above.
Regarding claim 7, Allen/Sibbitt discloses the apparatus of claim 3 as discussed above., Sibbitt teaches wherein the leaflet-engaging members are made of Nitinol (C9:L56 of Sibbitt).  Thus the claimed limitations are considered obvious over the teachings of Allen in view of Sibbitt for the reasons discussed above.
Regarding claim 8, Allen discloses the apparatus of claim 2; yet, is silent regarding further comprising one or more actuators configured to move the first and second leaflet-capture arms between the closed and open positions. Sibbitt teaches a device for tissue eversion. The device having grasping members 103 that extend and curl toward the tissue to capture the tissue (interpreted as the leaflet capture arms, see Fig. 12a, C8:L63-67 of Sibbitt). Where the grasping members 103 are extended by pushing a plunger mechanism 106 (interpreted as the claimed actuator). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the leaflet capture arms to be actuated by an actuator as taught by Sibbitt in order to provide a method of deploying and retracting the capture arms to capture tissue. 
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Yoon (US4935027). 
Regarding claim 6, Allen discloses the apparatus of claim 2 as discussed above; and further discloses a catheter having an elongated shaft (222). However, Allen is silent regarding the catheter shaft having a lumen having a substantially C-shaped profile in a plane perpendicular to a longitudinal axis of the shaft, each of the leaflet-capture arms disposed in the - 18 -Docket No.: 8383US03 lumen and having a substantially C-shaped cross-sectional profile in a plane perpendicular to the longitudinal axis of the shaft. 
Yoon teaches suturing devices comprising a catheter. The catheter having a C shape lumen in a plane perpendicular to the longitudinal axis and the lumen extends along the longitudinal axis of the shaft (C9:L49-50, see Fig. 17) with forcep arms (interpreted as the leaflet capture arms) having a C-shaped cross section (see forcep arms in Fig. 8, C4:L39-64) situated within the lumen. 
It would have been obvious to one having ordinary skill at the effective filing date of the application to have modified the catheter of Allen to include C shaped lumens for the capture arms to move laterally for the operation to provide more degrees of freedom (C5:L65-68; C6:L1-3). 

Thus the claimed limitations are obvious over the teachings of the prior art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Sauer (US2015/0366554).
Regarding claim 11, Allen discloses the apparatus of claim 10; yet, is silent regarding wherein the suture anchor is compressible to a compressed state for delivery in a lumen of the needle and expandable to an expanded state when deployed from the needle.). Sauer teaches passing a suture through a surgical pledget. Wherein the pledget is made of a soft, flexible material such as foam, felt or fabric (Paragraph [0007]). It would have been obvious to have modified the pledget of Allen to be made of a soft, flexible material in order to provide a pledget that atraumatically distributes the suture compressional forces (Paragraph [0007]). Wherein a pledget made of a soft, flexible material would be capable of being compressed in for delivery in a lumen of the needle and then expanded when deployed by having material properties for bending the pledget into a state for delivery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771